Citation Nr: 0625965	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDING OF FACT

Skin cancer is not etiologically related to the veteran's 
exposure to ionizing radiation in service.


CONCLUSION OF LAW

Skin cancer was not incurred or aggravated as a result of the 
veteran's exposure to ionizing radiation in service.  
38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. §§ 3.303, 3.311 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for skin cancer as 
a result of exposure to ionizing radiation.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in March 2003, May 
2003 and October 2003, to include notice that he submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for skin cancer, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for skin cancer is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after discharge from service, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current 
disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The evidence does not show and the veteran does not contend 
that he had skin cancer in service or until many years 
thereafter.  The veteran does contend that the disease 
resulted from his exposure to ionizing radiation while 
participating in operations evacuating former allied 
prisoners of war in Japan.

The Defense Threat Reduction Agency reported in a September 
2004 statement that a radiation dose reconstruction, based on 
the worse case assumptions for the veteran, disclosed that 
his total internal and external exposure was as follows: 
external dose, 0.09 rem with an upper bound of 0.27 rem; skin 
dose (ears, cheeks, lip and scalp), 0.4 rem with an upper 
bound of 1.2 rem; total skin dose (neck), 0.6 rem with an 
upper bound of 1.8 rem; total skin dose (hands, wrist and 
forearm), 0.9 rem with an upper bound of 2.7 rem.

The evidence of record shows that the circumstances of the 
veteran's radiation exposure qualify as a radiation risk 
activity as defined in 38 U.S.C.A. § 1112(c) (West 2002) and 
38 C.F.R. § 3.309(d)(3).  Specifically, the veteran served as 
a member of the United States occupation forces in Nagasaki, 
Japan during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  However, skin cancer is not subject 
to presumptive service connection on the basis of radiation 
exposure.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d)(2).  

38 C.F.R. § 3.311 establishes a procedural framework for 
developing and considering claims for service connection for 
radiogenic diseases.  It does not provide a presumption of 
service connection.  It has been determined through the 
probative evidence of record that the veteran was exposed to 
ionizing radiation as a result of his participation in the 
occupation of Nagasaki, Japan.  Furthermore, skin cancer is 
specifically listed as a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2).  Therefore, the Board finds that the 
regulation is applicable to this claim.

The record reflects compliance with the development and 
procedural requirements of the regulation.  All indicated 
radiation dose development was completed; the claims folder 
was reviewed by the Chief Public Health and Environmental 
Hazards Officer, she considered the veteran's pertinent 
history and appropriate scientific authority and concluded in 
October 2004 that it is unlikely that the veteran's skin 
cancer can be attributed to exposure to ionizing radiation in 
service.  The Director of the Compensation and Pension 
Service also considered all pertinent information and 
concluded later in October 2004 that there was no reasonable 
possibility that the disease is the result of the veteran's 
in-service exposure to ionizing radiation.

The Board notes that the record contains treatment records 
and a letter from R. Bottiglione, M.D., the veteran's private 
physician, who states that he has been treating the veteran 
for a number of years.  Dr. Bottiglione states in his letter 
that the veteran "...has undergone radiation exposure and sun 
exposure which both have a cumulative damaging effect on the 
skin."  The Board finds that this statement does not provide 
a probative nexus opinion linking the veteran's skin cancer 
to his radiation exposure while on active duty in Japan.  
First of all, although the doctor. stated that the veteran's 
exposure to radiation has had a damaging effect on the 
veteran's skin, he did not state that he believes exposure to 
ionizing radiation during active duty in Japan led to the 
veteran's currently diagnosed skin cancer.  Furthermore, he 
admits that the veteran's exposure to the sun has also had a 
damaging effect on his skin, thereby leaving open the 
possibility that excessive exposure to the sun could be a 
cause of the veteran's skin cancer.  The veteran is not 
claiming that his skin cancer developed as a result of 
excessive exposure to the sun during active military service.  

Moreover, even assuming that Dr. Bottiglione intended his 
statement to support the existence of a causal relationship 
between the veteran's exposure to ionizing radiation in 
service and his development of skin cancer, the physician did 
not provide an assessment of the likelihood of such a 
relationship, identify any scientific basis for linking the 
veteran's skin cancer to radiation exposure in service, or 
even indicate that he was aware of the very low level of the 
veteran's service radiation exposure.  The statement of Dr. 
Bottiglione clearly is not as probative as the report from 
VA's Chief Public Health and Environmental Hazards Officer.  

The only other evidence of a nexus between the veteran's skin 
cancer and his exposure to ionizing radiation in service is 
limited to statements of the veteran and his representative.  
This is not competent evidence of the alleged nexus because 
laypersons, such as the veteran and his representative, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App.492, 494 
(1992).

Finally, the Board notes that it has considered the veteran's 
contention to the effect that his exposure to ionizing 
radiation in service was greater than the dose estimate 
reported above.  He has not provided any competent evidence 
to support this contention.  Consequently, the Board has no 
basis for rejecting the dose estimate reported by the Defense 
Threat Reduction Agency.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Service connection for skin cancer due to exposure to 
ionizing radiation is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


